Citation Nr: 1141778	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-35 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  In June 2010, the Board remanded this case for further development.


FINDING OF FACT

Hypertension was manifested during active service.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for hypertension constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2010).

The Veteran has testified that he was treated for high blood pressure and diagnosed with hypertension in 1982 during his military service.  

The Veteran's October 1979 service entrance examination report reflects a blood pressure reading of 140/90.  There is no diagnosis of high blood pressure or hypertension noted on the examination report.  A March 3, 1982 service record reflects that the Veteran underwent a blood pressure check.  His blood pressure reading was 138/102 lying, 130/108 sitting, and 144/108 standing.  A March 4, 1982 service record reflects a blood pressure reading of 140/100 lying, 138/106 sitting, and 140/108 standing.  A March 5, 1982 service record reflects a blood pressure reading of 130/110 lying, 130/108 sitting, and 140/110 standing.  A March 6, 1982 service record reflects a blood pressure reading of 140/86 lying, 130/78 sitting, and 140/96 standing.  A March 7, 1982 service record reflects a blood pressure reading of 138/100 lying, 140/118 sitting, and 138/100 standing.  A March 8, 1982 service record indicates that elevated blood pressure was noted on March 2, 1982 when the Veteran was examined for "flu."  The Veteran's blood pressure was 145/110 sitting.  He was diagnosed with essential hypertension and prescribed a low-salt diet, HCTZ (hydrochlorothiazide), and was encouraged to lose some weight.  A July 1982 service record shows a blood pressure reading of 140/64.  An initial screening note indicates that the Veteran was not taking any medications at that time, but after further evaluation the Veteran was instructed to get a check up and bring in the medications that he was taking.  The December 1982 service separation examination report reflects a blood pressure reading of 137/90.  There is no specific diagnosis of hypertension.  On the accompanying report of medical history, the Veteran indicated that he did not know whether he had high or low blood pressure.  

Post-service treatment records that are dated many years after service reflect continued high blood pressure readings and a diagnosis of hypertension.  

The Veteran was afforded a VA examination in July 2010 to determine the onset and etiology of his hypertension.  The examiner opined that it was less likely than not that the claimed condition had its onset in service or is otherwise related to service, reasoning that the Veteran had blood pressure taken once during service, and although he was diagnosed with essential hypertension it happened at the time when he had "flu" that would be transient due to body disequilibrium.  The examiner further indicated that there was no continuity of care between 1983 and 1996.  The examiner also opined that it is less likely than not that the Veteran's hypertension developed within one year of discharge as there are no medical records shown during that period.  Finally, the examiner stated that there is no evidence to support permanent aggravation beyond natural progression.  

Based upon review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  A current diagnosis of hypertension has been made by a VA examiner and a similar diagnosis is noted in the VA treatment records.  Thus, the first element of service connection has been met.  The Board observes multiple instances of elevated blood pressure readings over an eight-day period during service, with a diagnosis of hypertension and treatment with diet and medication.  In addition, the Veteran's blood pressure was elevated at separation from service.  Based on this evidence, the Board finds that hypertension was manifested in service, thus satisfying the second element of establishing service connection.

There is no medical opinion of record that links the Veteran's hypertension to service.  The Board has considered the July 2010 VA examiner's negative opinion, but finds that is it not persuasive.  Here, the VA examiner noted the absence of treatment records prior to 1996 and simply disregarded the Veteran's report of continued treatment for hypertension after service.  The Board notes, however, that a medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the VA opinion was based upon inaccurate facts.  The examiner stated that the Veteran had his blood pressure checked only once during service when in fact there are numerous blood pressure readings in the service treatment records.  The Board is not bound to accept medical opinions that are unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993).  Absent the VA opinion, there is no other medical opinion in the record that addresses the etiology of the current hypertension.  

VA regulations state that if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  VA recognizes that hypertension is a chronic cardiovascular disease.  The Veteran was prescribed hypertension medication in service and the evidence shows that the initial manifestation of the disease was while he was on active duty.  He continues to be diagnosed and treated for hypertension.  Resolving all doubt in his favor, the Board finds that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


